DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically with regard to claim 1, the limitation “gluing a flexible, glueable or weldable material” can be interpreted as either “gluing a flexible AND a (glueable or weldable) material” or “gluing a flexible OR glueable OR weldable material”, where it is unclear which interpretation applicant has intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1) and Fell (US PN 5360504).
With regard to claims 1-6 and 8, Moore teaches a method of manufacturing an inflatable product (col. 5-6; col. 6, line 21-27) for use as a water based recreational device with an attachable visible exterior foam finish (figure 2, skin 22/28, where such a visible skin would have been expected to have a decorative effect, such as for example a color) comprising gluing (col. 4, line 29-30) a flexible glueable or weldable material (col. 5, line 8-14, for the embodiment where the tube is expansible; col. 6, line 21-27) onto at least one foam structure (col. 3, line 65-67, for the embodiment where the skin is plastic; col. 6, line 59-60, wherein “plastic” includes foamed plastic) to create a bonded structure and gluing the underneath of the bonded foam structure to the exterior surface of the inflatable product (col. 4, line 29-30; figure 2).  
Although Moore teaches the foam skin may comprise a resilient plastic (col. 3, line 66-67) foam (col. 6, line 60) and the inflatable material may comprise resilient expansible plastic (col. 5, line 8-15), Moore does not explicitly disclose the types of plastic foam/plastic or a method of modifying a molecular structure of the at least one foam skin.
Hansen teaches that known suitable materials for use in a watercraft included polyethylene foam (paragraph 22) and a polyurethane inflatable material (paragraph 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyethylene foam and the polyurethane inflatable material of Hansen in the float device of Moore.  The rationale to do so would have been the motivation provided by the teaching of Hansen, that to use such materials predictably results in the selection of known materials suitable for use in a float device, the same application as Moore, that can withstand the harsh and corrosive environment encountered by hulls (Hansen, paragraph 19, line 1-3, paragraph 22, line 1-3), where additionally such a foam material does not absorb water, can withstand bumping and contains memory, and is low in density (Hansen, paragraph 22, line 1-7).
Fell teaches that it was known in the art at the time of the invention that when bonding materials to polyolefin foams (col. 1, line 60-63), to corona or flame treat the foam prior to contacting the adhesive (col. 2, line 12-16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the polyolefin foam of Moore in view of Hansen prior to the application of the adhesive as in the teaching of Fell.  The rationale to do so would have been the motivation provided by the teaching of Fell, that to treat such a foam prior to adhesive application predictably results in the ability to overcome the low surface energy associated with polyolefin foams thereby rendering he foam more receptive to an adhesive (col. 1, line 60-63; col. 2, line 12-14).
Although the prior art does not disclose a time limit associated with the modified molecular structure of the foam, since the foam material and modification process are the same as claimed by applicant, it would have been expected that the physical properties of the foam resulting from the modification process would also have been the same as claimed by applicant.

With regard to claim 7, Moore teaches that the inflatable devices are repeatably inflatable (col. 6, line 25-27), where such a repeatable inflation capability would have been expected to result in the entirety of the float device, including the foam adhered to the skin, having the correct/intended shape upon the inflation and use of the float device of Moore.

With regard to claim 9, although Moore is silent as to the specific areas of adhesive application, since the adhesive desirably adheres the foam skin to the inflatable material (col. 4, line 29-30), it would have been expected that the adhesive must have been applied to at least one or more partial areas of the at least one foam sheet in order to bond successfully to the inflatable material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1) and Fell (US PN 5360504), as applied for claim 1 above, and in further view of Reichard (US PN 5830308).
With regard to claim 10, Moore does not explicitly disclose air channels.
Reichard teaches it was known in the bonding art at the time of the invention to include air release gaps (col. 6, line 33-40) when bonding structures for boats (col. 7, line 9-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bonding method of Reichard including air release gaps when bonding the structures of Moore.  The rationale to do so would have been the motivation provided by the teaching of Reichard, that to use such a bonding method including air release gaps predictably results in the ability to adjust of the relative positions of the structural elements prior to final bonding (col. 3, line 55-57) in addition to controlling the thickness and location of the bonding material (col. 3, line 58-61), where the air gaps specifically allow for the air to vent when adhesive is injected (col. 6, line 33-35).

Claims 11, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1), Fell (US PN 5360504), and Reichard (US PN 5830308).
With regard to claim 11, 12, 14-16 and 18, Moore teaches a method of manufacturing an inflatable product (col. 5-6; col. 6, line 21-27) for use as a water based recreational device with an attachable visible exterior foam finish (figure 2, skin 22/28, where such a visible skin would have been expected to have a decorative effect, such as for example a color) comprising gluing (col. 4, line 29-30) a flexible glueable or weldable material (col. 5, line 8-14, for the embodiment where the tube is expansible; col. 6, line 21-27) onto at least one foam structure (col. 3, line 65-67, for the embodiment where the skin is plastic; col. 6, line 59-60, wherein “plastic” includes foamed plastic) to create a bonded structure and gluing the underneath of the bonded foam structure to the exterior surface of the inflatable product (col. 4, line 29-30; figure 2).  
Although Moore teaches the foam skin may comprise a resilient plastic (col. 3, line 66-67) foam (col. 6, line 60) and the inflatable material may comprise resilient expansible plastic (col. 5, line 8-15), Moore does not explicitly disclose the types of plastic foam/plastic or a method of modifying a molecular structure of the at least one foam skin.
Hansen teaches that known suitable materials for use in a watercraft included polyethylene foam (paragraph 22) and a polyurethane inflatable material (paragraph 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyethylene foam and the polyurethane skin of Hansen in the float device of Moore.  The rationale to do so would have been the motivation provided by the teaching of Hansen, that to use such materials predictably results in the selection of known materials suitable for use in a float device, the same application as Moore, that can withstand the harsh and corrosive environment encountered by hulls (Hansen, paragraph 19, line 1-3, paragraph 22, line 1-3), where additionally such a foam material does not absorb water, can withstand bumping and contains memory, and is low in density (Hansen, paragraph 22, line 1-7).
Fell teaches that it was known in the art at the time of the invention that when bonding materials to polyolefin foams (col. 1, line 60-63), to corona or flame treat the foam prior to contacting the adhesive (col. 2, line 12-16). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the polyolefin foam of Moore in view of Hansen prior to the application of the adhesive as in the teaching of Fell.  The rationale to do so would have been the motivation provided by the teaching of Fell, that to treat such a foam prior to adhesive application predictably results in the ability to overcome the low surface energy associated with polyolefin foams thereby rendering he foam more receptive to an adhesive (col. 1, line 60-63; col. 2, line 12-14).
Although the prior art does not disclose a time limit associated with the modified molecular structure of the foam, since the foam material and modification process are the same as claimed by applicant, it would have been expected that the physical properties of the foam resulting from the modification process would also have been the same as claimed by applicant.
Moore does not explicitly disclose applying pressure while bonding.
Reichard teaches that applying pressure while bonding was known in the art at the time of the invention (col. 1, line 60-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a high pressure system to applying a compressive force to the bonded components of Moore.  The rationale to do so would have been the motivation provided by the teaching of Reichard, that to apply such a deliberate compressive force predictably results in the disbursement of the adhesive over most or all of the joint surface (col. 1, line 64-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PN 3798690) in view of Hansen (US PGPub 2002/0096101 A1), Fell (US PN 5360504), and Reichard (US PN 5830308), as applied for claim 11 above, and in further view of McGuiness (US PN 5526767).
With regard to claim 20, Moore in view of the prior art does not explicitly disclose details regarding the high pressure bonding method.
McGuiness teaches vacuum bonding (col. 5, line 22-24) was known in the boat art (title) at the time of the invention, where specifically bonding structural items concurrently to layered materials known (layers of material 62, structural items 66/70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a vacuum system to concurrently bond the flexible, glueable or weldable material and the inflatable product to the foam in the teaching of Moore.  The rationale to do so would have been the motivation provided by the teaching of McGuiness, that to use such a vacuum system predictably results in the ability to hold the components in place while bonding (col. 5, line 7-9) and that to bond components concurrently predictably results in time and labor savings (col. 1, line 64-65) as compared to bonding components individually (col. 1, line 35-39).

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (US PGPub 2005/0166820 A1): teaches that foam surfaces attached to the top of inflatable devices were known as suitable for use in as the visible exterior surface of a flotation device (paragraph 3-4, the embodiment where the “upper surface of the flat floor is foam covered”).
Applicant's arguments filed 1/17/2022 have been fully considered but they are not persuasive. As currently amended, the claims only require the decorative effect be visible, where the term “decorative” can be broadly interpreted to subjectively read on any aesthetic surface, such as for example a color that is chosen to be harmonious with water or alternatively is chosen to be specifically visible against water.  Since visible exterior foam coupled with inflatable water products were known in the prior art, it would have been expected that one of ordinary skill would have been apprised of what would constitute the aesthetic for such an exterior foam finish.  As previously discussed with applicant in the interview dated 1/13/2022 regarding the nature of the proposed limitation, the examiner suggests including additional limitations to place the claim as commensurate in scope the argument as presented in the response filed 1/14/2021 where the “decorative effect” is more than just an aesthetic choice and directly results in the formation of a non-slip surface.  While the examiner acknowledges that the specific term “non-slip surface” as presented in the amendment filed 1/14/2021 does not appear to be supported by the specification, the examiner instead suggests limitations regarding the decoration that favorably results in the desired non-slip surface argued by applicant, such as for example language that may be derived from the attributes shown in figures 3-6; paragraph 48, 49, 66, 67, and so forth.  Applicant may feel free contact the examiner for further discussion regarding the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/JOHN L GOFF II/Primary Examiner, Art Unit 1746